DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 1/27/2021 are hereby withdrawn.  New grounds for rejection are presented below. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1-6, 8-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20110112781 A1)[hereinafter “Anderson”] and Cho (US 20050194936 A1).
Regarding Claims 1, 11, and 12, Anderson discloses a processor implemented method, non-transitory computer-readable storage medium storing instructions, and apparatus [Paragraph [0013]] for estimating battery state information [Abstract – “A method for gathering information from battery sensors--for instance, information regarding the state-of-charge (SOC), temperature and/or other characteristics of battery cells in a vehicle battery pack--and using that information to estimate or predict battery degradation or state-of-health (SOH).”Paragraph [0003] – “According to one embodiment, there is provided a method for estimating battery degradation in a vehicle battery pack.”], comprising:
acquiring (and a data acquirer) input data corresponding to battery data collected from a battery [Paragraph [0003] – “The method may comprise the steps of: (a) receiving one or more battery conditions; (b) performing a time-based algorithm, wherein the time-based algorithm provides a time-based output; …”];
estimating attention data from the input data based on an attention model, by inputting the input data to the attention model [Paragraph [0003] – “… (c) performing an event-based algorithm, wherein the event-based algorithm extracts certain data from the battery conditions, uses the extracted data as an event-based input, and provides an event-based output in response to the event-based input; …”]; and
Paragraph [0003] – “… and (d) using the time-based output from the time-based algorithm and the event-based output from the event-based algorithm to estimate battery degradation in the vehicle battery pack.”];
selecting one or more select portions (or at least a portion) of the input data [Paragraph ]0023] – “Beginning with the data extraction step, FIGS. 3 and 4 illustrate an exemplary method 300 that acts as a sub-routine of sorts and extracts certain data from the stream of battery conditions coming in and uses the extracted data as event-based input for the event-based algorithm 204. The battery conditions used by method 300, according to this exemplary embodiment, include SOC- and temperature-related data and are provided by battery sensors 16. By extracting and saving only some of the SOC- and temperature-related data--as opposed to saving the entire SOC and temperature course or history--method 300 is able to significantly decrease the amount of data that needs to be stored and processed at the vehicle, yet capture many of the data points that are pertinent to the battery degradation prediction.”] corresponding to an attention value that exceeds a threshold among attention values included in the attention data [See Paragraphs [0025]-[0031] and steps 304, 306 of Fig. 3.]; and
estimating the battery state information from the selected one or more select portions (or the selected portion) of the input data and the attention data based on the battery model [Paragraph [0039] – “Event-based algorithm 204 provides the event-based output (.DELTA.X.sub.EB(overall)) to the summing or combining step 250, where it is added to or combined with the time-based output (.DELTA.X.sub.TB(overall)) to result in an overall battery degradation prediction or estimate (.DELTA.X) for the lifetime of the battery.”].
Anderson fails to disclose that the attention model is one that is neural networked-based.  However, Cho discloses a neural network configured as part of a learning algorithm that is able to determine battery SOC [Abstract – “Disclosed are an apparatus and a method for estimating a state of charge of a battery representing a non-linear characteristic by using a neural network. The apparatus includes a sensing section for detecting current, voltage and a temperature from a battery cell, a neural network performing a neural network algorithm and a learning algorithm based on data of the current, voltage and temperature transmitted thereto from the sensing section and present time data, thereby outputting the SOC of the battery estimated through a final learning algorithm, and a comparator for comparing an output value of the neural network with a predetermined target value and making the neural network iteratively perform the learning algorithm if a difference between the output value of the neural network and the predetermined target value is out of a predetermined limit, thereby update the learning algorithm to generate the final learning algorithm. The state of charge of the battery is precisely estimated through the neural network algorithm.”].  It would have been obvious to make use of such a neural network in determining SOC extremities or an SOC breakthroughs because doing so would have presented an effective and automated manner of doing so which is capable of taking into account the actual conditions experienced by the battery.

Claims 2 and 13, Anderson discloses that the acquiring of the input data comprises generating the input data by preprocessing the collected battery data [Paragraph [0016] – “According to the same exemplary embodiment, the event-based algorithm 204 receives the battery conditions on a periodic basis, extracts certain data from the battery conditions (e.g., SOC extremities, SOC breakthroughs, etc.), uses the extracted data as an event-based input, and provides an event-based output in response to the event-based input.”].

Regarding Claims 3 and 14, Anderson discloses that the acquiring of the input data comprises generating the input data by dividing the battery data based on a time [Paragraph [0018] – “Also, the battery conditions may include any combination of one or more conditions, including a state-of-charge (SOC) and at least one additional battery condition selected from the group consisting of: a temperature, a voltage, a current, and a rate of change of SOC (C-Rate).”].

Regarding Claims 4 and 15, Anderson discloses that the estimating of the battery state information comprises estimating a lifespan of the battery from the input data and the attention data based on the battery model [Paragraph [0039] – “Event-based algorithm 204 provides the event-based output (.DELTA.X.sub.EB(overall)) to the summing or combining step 250, where it is added to or combined with the time-based output (.DELTA.X.sub.TB(overall)) to result in an overall battery degradation prediction or estimate (.DELTA.X) for the lifetime of the battery.”].

Claims 5 and 16, Anderson discloses that the acquiring of the input data comprises collecting the battery data comprising any one or any combination of a voltage signal output from the battery, a current signal output from the battery and a temperature of the battery [Paragraph [0012] – “Battery sensors 16 may include any combination of hardware and/or software techniques capable of monitoring, sensing or otherwise determining battery conditions such as state of charge (SOC), temperature, voltage, current, capacitance, etc.”].

Regarding Claims 6 and 17, Anderson discloses that the acquiring of the input data comprises collecting the battery data corresponding to at least a portion of a charging cycle of the battery or at least a portion of a discharging cycle of the battery [Paragraph [0018] – “In one embodiment, battery conditions are gathered, acquired or otherwise determined whenever the vehicle is `on` (this may include times when the battery is charging, discharging and/or is idle) and at to a sampling rate that may be a static or a dynamic rate.”].

Regarding Claims 8 and 19, Anderson discloses that the acquiring of the input data comprises generating the input data based on statistical values of the battery data [Paragraph [0018] – “As already mentioned, the battery conditions may be determined on a cell-by-cell basis (e.g., a voltage reading could be obtained for every battery cell 20), on a cell group-by-cell group basis (e.g., an average voltage reading could be determined for a group or block of battery cells), on a representative cell basis (e.g., a worst or best case battery cell, a randomly selected battery cell, etc.), or according to some other suitable technique.”].

Regarding Claims 9 and 20, Anderson discloses that the estimating of the battery state information comprises: generating integrated data by merging the attention data and the input data; and estimating the battery state information from the integrated data based on the battery model [Paragraph [0039] – “Event-based algorithm 204 provides the event-based output (.DELTA.X.sub.EB(overall)) to the summing or combining step 250, where it is added to or combined with the time-based output (.DELTA.X.sub.TB(overall)) to result in an overall battery degradation prediction or estimate (.DELTA.X) for the lifetime of the battery.”].

Regarding Claim 10, Anderson discloses that the estimating of the battery state information comprises:
estimating feature data from the input data and the attention data based on the battery model [Paragraph [0036] – “The data structure 224, which may include one or more multi-dimensional look-up tables and/or other data structures, generates output that corresponds to the predicted or estimated battery degradation or state-of-health (SOH) of the vehicle battery pack. Data structure 224 may be different than data structure 212. Data structure 224 could be designed to not only consider the overall amount of an SOC swing, but also the depth or severity of discharge.”]; and
	calculating the battery state information from the feature data based on a regression model [See Fig. 4 and Paragraph [0025].
Paragraph [0028] – “According to an exemplary embodiment, method 300 provides the newly calculated SOC swing (.DELTA.SOC), the current SOC maximum (SOC.sub.Max) and/or the temperature (T) data back to the event-based algorithm 204 (e.g., data structure 224) at this time so that a battery degradation prediction can be performed.”].

Response to Arguments
Applicant argues:
	Anderson fails to disclose the amended claim limitations.
Examiner’s Response:
	The Examiner agrees and new grounds for rejection are presented above.  Applicant’s argument is moot in light of the new grounds for rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865